Citation Nr: 0200567	
Decision Date: 01/15/02    Archive Date: 01/25/02

DOCKET NO.  00-01 699	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for a psychiatric disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Cramp, Associate Counsel


INTRODUCTION

The veteran had active service from September 1984 to 
November 1986.

This matter comes before the Board of Veterans Appeals (BVA 
or Board) on appeal from a May 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Pittsburgh Pennsylvania (RO), which denied the benefit sought 
on appeal.

The Board notes that, although the veteran requested a BVA 
hearing in his January 2000 substantive appeal (VA Form 9), 
he specifically withdrew his request in an August 2000 
statement, signed by him.  There are no other outstanding 
hearing requests of record.

This case was previously before the Board and was remanded in 
February 2000 and March 2001 for further development.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained by the RO.

2.  The medical evidence does not establish that any current 
psychiatric disorder is causally or etiologically related to 
the veteran's active service.


CONCLUSION OF LAW

A psychiatric disorder was not incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1131, 5103A, 5107(b) 
(West 1991 & Supp. 2001); 66 Fed. Reg. 45,620-32 (Aug. 29, 
2001)(to be codified as amended at 38 C.F.R. §§ 3.102, 
3.159); 38 C.F.R. §§ 3.102, 3.303 (2001).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

This appeal arises out of the veteran's original claim for 
service connection for a psychiatric disorder.  As a 
preliminary matter, the Board notes that effective November 
9, 2000, the President signed into law the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (Nov. 9, 2000) (codified at 38 U.S.C. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126) (West Supp. 2001).  To 
implement the provisions of the law, VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a)).  This law and its implementing 
regulations set forth, in pertinent part, requirements for 
assisting a claimant in obtaining evidence necessary to 
substantiate a claim for VA benefits.

The Board finds that all relevant facts have been properly 
and sufficiently developed and that no further assistance to 
the veteran is required in order to comply with the duty to 
assist as mandated by the VCAA.

In the present case, as reflected by a March 2001 letter, the 
RO has informed the veteran of the changes brought about by 
passage of the VCAA.  The RO made satisfactory efforts to 
ensure that all relevant evidence was associated with the 
claims file; it also informed the veteran of the reasons for 
denying his claim, as well as the evidence necessary to 
substantiate it.  All relevant and available outpatient 
treatment records were obtained, as were the veteran's 
service medical records.  The veteran was provided a VA 
medical examination in July 2001.  The RO provided the 
veteran with copies of the rating decisions and the statement 
of the case (SOC) and supplemental statement of the case 
(SSOC) concerning the determination of service connection for 
the claimed disability.  These documents noted that all of 
the veteran's records were considered, including private 
treatment reports and the July 2001 VA examination report.  
The veteran acknowledged in signed statements dated January 
2001 and October 2001 that he had no additional evidence to 
submit and the Board is unaware of any additional outstanding 
records pertaining to this issue.  Under the circumstances, 
the Board finds that the duty to assist has been 


satisfied, and no useful purpose would be served by remanding 
this case to the RO for additional development.  As such, the 
Board will proceed with appellate disposition.

Service connection will be granted for a disability resulting 
from disease or injury incurred in the line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in active military service.  See 38 U.S.C.A. §§ 
1131 (West 1991); 38 C.F.R. § 3.303(a) (2001).  Generally, to 
prove service connection, a claimant must submit (1) medical 
evidence of a current disability, (2) medical evidence, or in 
certain circumstances lay testimony, of in-service incurrence 
or aggravation of an injury or disease, and (3) medical 
evidence of a nexus between the current disability and the 
in-service disease or injury.  See Pond v. West, 12 Vet. App. 
341, 346 (1999).  Where the determinative issue involves a 
medical diagnosis, competent medical evidence is required.  
This burden typically cannot be met by lay testimony because 
lay persons are not competent to offer medical opinions.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).

The mere fact of an in-service injury is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no evidence of a chronic condition during service, 
or an applicable presumptive period, then a showing of 
continuity of symptomatology after service is required to 
support the claim.  38 C.F.R. § 3.303(b).  Evidence of a 
chronic condition must be medical, unless it relates to a 
condition to which lay observation is competent.  See Savage 
v. Gober, 10 Vet. App. 488, 495-98 (1997).  If service 
connection is established by continuity of symptomatology, 
there must be medical evidence that relates a current 
condition to that symptomatology.  Id.  Service connection 
may also be granted for any disease diagnosed after discharge 
when all of the evidence establishes that the disease was 
incurred in service.  See 38 C.F.R. § 3.303(d).

A review of the veteran's service medical records shows no 
pertinent findings on either his enlistment examination or 
his separation examination.  Records show that the veteran 
was referred to a stress management clinic in August 1986, 
due to what 


is described as self-destructive tendencies, severe 
impulsiveness and abusive behavior.  A report of mental 
status evaluation conducted in August 1986 shows findings 
including normal behavior, normal thought content, good 
memory, clear thinking process, and unremarkable mood.  The 
veteran was noted to be fully alert and oriented, with the 
mental capacity to understand and participate in the 
proceedings.  He was noted to be mentally responsible and to 
meet retention requirements of Chapter 3, AR 40-501.  He was 
diagnosed with a mixed personality disorder, described as a 
deeply ingrained, maladaptive pattern of behavior, which 
would interfere with his ability to perform duty.  The 
disorder was described as being so severe that the soldier's 
ability to function in the military environment was 
significantly impaired.  It was recommended that he be 
discharged and it was stated that he was not emotionally 
stable enough to carry weapons and conduct MP duties.

Treatment records from Northwood Health Systems show 
treatment by L.C. Kelly, D.O. from September 1996 to May 
1997.  In the initial assessment, the veteran complained that 
his wife thought he was "hyper" or manic and depressed.  
The veteran reported a very strict upbringing, with alcohol 
and physical abuse by his father.  The veteran stated that he 
was somewhat isolated, had few acquaintances and no best 
friends.  His behavior would vacillate between being 
extremely shut down and depressed to being extremely 
hyperactive.  Findings showed the veteran to be alert and 
oriented and very cooperative.  He was stated to handle 
abstract concepts well.  He would sleep about four hours per 
night, as he said that was all he needed.  He showed no 
apparent thought disorder.  He was stated to have a light 
stream of paranoia running through much of his philosophy.  
His ego was intact and there were no signs of any serious 
mental illness.  He showed no forced speech and his thoughts 
did not race.  Dr. Kelly diagnosed bipolar disorder.

A statement from the veteran's former wife, dated in June 
1999 attested to the veteran's service discharge due to a 
personality disorder.  She stated that the veteran was 
offered in-patient treatment but refused.  She stated her 
belief that aggressive treatment within an appropriate time 
would have curbed his undesirable behavior.

In a February 2000 letter, Dr. Kelly stated that he initially 
saw the veteran in 1996 and had not seen any prior 
psychiatric evaluations or medical reports on him before that 
visit.  At the time of the 1996 visit, the veteran complained 
that his wife thought he was "hyper."  Dr. Kelly stated 
that he conducted a relatively thorough psychiatric 
evaluation and history, and arrived at a diagnosis and 
treatment plan.  His conclusion was that the veteran had a 
bipolar disorder, and that he did not have a personality 
disorder.  He stated that an improvement of symptoms after 
taking Lithium confirmed his diagnosis.  He stated that, had 
the veteran been properly diagnosed and treated while in the 
service, he would not have required a discharge.  

In a letter dated in August 2000, John F. McFadden, Psy. D. 
stated that he had initially seen the veteran in March 1999.  
He described treatment for depressive mood, irritability, as 
well as feelings of helplessness and futility, and a bleak 
outlook.  He stated that a back injury had exacerbated a 
preexisting bipolar dysfunction.  Further, he stated that the 
veteran's history supported this diagnosis.  Dr. McFadden 
stated that the veteran's history and pattern of function did 
not support a diagnosis of personality disorder, and that the 
veteran may have at times functioned with very mild levels of 
compulsive behavior and perfectionist expectations, but that 
it was doubtful, based on the veteran's self-described 
history, that the extent of these behavioral traits and 
characteristics would have risen to a threshold that would 
warrant a diagnosis.  He stated that the veteran had been 
treated for major depression, single incident, severe, 
without psychosis.

In a letter dated in November 2000, Dr. McFadden stated that 
it was unlikely that the veteran had experienced a 
personality disorder, since, without targeted treatment, such 
a problem would have persisted to the present.  He also 
stated that, although he did not examine the veteran while he 
was in the service, it was his opinion that any emotional 
difficulties he experienced at that time could be attributed 
to the effects of stress on a person with a bipolar disorder.

In July 2001, the veteran underwent a VA mental disorders 
examination, in accordance with BVA instructions, to 
determine the nature and etiology of any 


psychiatric disorder.  A mental status examination revealed 
that the veteran was alert and well oriented; his speech was 
relevant and coherent, and was delivered in a loud, forceful 
voice; his thought processes were logical and coherent 
without any indication of psychotic features; his affect and 
mood were slightly depressed; and there was no indication of 
lability.  The veteran had no suicidal ideation, intent or 
plans; he appeared to have some difficulty accepting 
responsibility for his actions and perceived that all of his 
difficulties had been created by his being given a 
personality disorder diagnosis in the military.  He denied 
problems with impulse or temper control, but admitted to 
periods of irritability and anger.  He denied difficulty with 
appetite or crying spells.  He complained of feeling tense 
and pressured at times, but denied excessive spending or 
periods of manic behavior.  He referred to himself as 
somewhat obsessive and "perfectionistic," and as being 
"hyper" at times.  He would sometimes have excessive energy 
and preferred things to be orderly.  His insight into the 
nature of his condition was noted as lacking; his judgment 
was noted as fair.

The examiner indicated that he reviewed the veteran's claims 
folder, including his service medical records.  According to 
the examiner, the veteran's service medical records show no 
notations regarding symptoms or treatment for bipolar 
disorder or any major psychiatric disorder, and his medical 
records in general show no psychiatric treatment prior to 
1996, when he was seen by Dr. Kelly, and diagnosed with a 
bipolar disorder.

The examiner stated that Dr. Kelly's opinion that the veteran 
was misdiagnosed with a personality disorder while in the 
service was without clinical basis, since Dr. Kelly had not 
seen the veteran prior to 1996 and had not reviewed his 
records.  The examiner stated that there was no indication in 
the claims folder or military service records that the 
veteran had any psychiatric symptoms consistent with the 
diagnosis of bipolar disorder.  

The examiner also questioned statements made by Dr. McFadden 
that the veteran's back injury exacerbated a pre-existing 
mood disorder of bipolar dysfunction.  He 


attributed this statement to an attempt to separate out the 
veteran's treatment for a worker's compensation case from his 
previous history of treatment for bipolar disorder.  He also 
pointed out that Dr. McFadden's statements were made without 
any historical verification other than the veteran's self-
reported history.  The examiner stated his opinion that no 
causal relationship between the veteran's military service 
and subsequent psychiatric treatment could be inferred or 
supported.  The examiner diagnosed bipolar disorder and 
chronic pain syndrome; his GAF score was 60.  The veteran was 
not considered to be unemployable based on his psychiatric 
condition alone.

The Board has thoroughly reviewed the evidence of record, as 
summarized in pertinent part above.  However, the Board finds 
that the preponderance of the evidence is against a claim for 
service connection for a psychiatric disorder.  The Board 
finds sufficient evidence to show that the veteran suffered a 
personality disorder while in the service.  Such a disorder 
was noted in the veteran's service medical records.  However, 
personality disorders are not considered diseases or injuries 
for compensation purposes.  38 C.F.R. § 4.127.  The Board 
also finds sufficient evidence to show that the veteran 
currently suffers from a psychiatric disorder.  The Board 
notes diagnosis of a bipolar disorder in the July 2001 VA 
examination, as well as similar diagnoses by Dr. McFadden in 
November 2000 and by Dr. Kelly in September 1996.

Despite these findings, the Board finds that the medical 
evidence does not establish the required nexus between the 
veteran's current disability and any incident of service.  In 
so finding, the Board notes the opinion stated in the July 
2001 VA examination, that "there is no causal relationship 
that can be supported or inferred" between the veteran's in-
service diagnosis of a personality disorder and subsequent 
diagnosis and treatment for a bipolar disorder 10 years after 
separation from the service.  Although this conclusion is in 
direct contrast to the findings of Dr. McFadden and Dr. 
Kelly, the Board finds the reasoning of the examiner as 
stated in the July 2001 VA examination report more persuasive 
than that of either Dr. McFadden or Dr. Kelly.

It is the Board's responsibility to assess the credibility 
and weight given to evidence.  See Hayes v. Brown, 5 Vet. 
App. 60, 69-70 (1993); citing Woods v. Derwinski, 1 Vet. App. 
190, 192-93 (1992); see also Guerrieri v. Brown, 4 Vet. App. 
467, 470-71 (1993) (the probative value of medical evidence 
is based on the physician's knowledge and skill in analyzing 
the data, and the medical conclusion the physician reaches; 
as is true of any evidence, the credibility and weight to be 
attached to medical opinions are within the province of the 
Board).

In this regard, the Board finds that, although the diagnoses 
rendered by Dr. McFadden in his August 2000 and November 2000 
letters, and the diagnosis rendered by Dr. Kelly in his 
September 1996 evaluation were based on knowledge of the 
veteran's condition at the time he was examined, the findings 
of the examiner in the July 2001 VA medical examination were 
based on a complete and thorough review of the veteran's 
service medical records, and his medical history in addition 
to his condition at the time of examination.  By contrast, 
Dr. Kelly, in his September 1996 evaluation, as confirmed by 
his letter of February 2000, had not seen any prior 
psychiatric evaluations or medical reports on the veteran 
before the September 1996 evaluation.  Similarly, Dr. 
McFadden's evaluation of the veteran, which began in March 
1999, appears also to be based on a history related by the 
veteran, and not on a review of the veteran's records.

Another argument put forward by Dr. McFadden, in his November 
2000 letter, and by Dr. Kelly in his February 2000 letter, 
was that the veteran's disorder was responsive to Lithium, 
and that this finding provided confirmation of a diagnosis of 
a bipolar mood disorder.  However, this argument, as 
addressed by the VA examiner in his July 2001 report, appears 
only to verify the existence of a bipolar disorder at the 
time the medication was administered, and cannot by extension 
confirm the existence of such a disorder in service, 10 years 
before.

Dr. McFadden also stated, in his November 2000 letter, his 
opinion that it was unlikely that the veteran had experienced 
a personality disorder, based on the common understanding of 
the nature of personality disorders, which are 


characterized by chronicity.  He stated that, had the veteran 
experienced a personality disorder while in the service, and 
received no focused or targeted treatment, the problem would 
likely have persisted to the present.  The Board finds that 
this argument, based on the nature of personality disorders 
is not as persuasive as the findings of the July 2001 VA 
examination, based, as they were on the veteran's medical 
history as reflected in the claims file, including his in-
service medical records.  As stated above, these records show 
a personality disorder, but no evidence of a bipolar 
disorder, and based on a review of these records, the VA 
examiner found that no causal relationship between the 
veteran's military service and subsequent psychiatric 
treatment could be inferred or supported.

Finally, the Board must address that statement of the 
veteran's former wife, and statements of the veteran which 
attempt to establish a nexus between the veteran's in-service 
personality disorder and his current psychiatric disorder.  
Although the veteran is competent to testify as to the 
symptoms he has experienced, and his former wife is competent 
to testify as to the symptoms she has observed since the 
veteran's separation from the service, neither is competent 
to testify that what the veteran experienced in service is 
the same disorder with which he is currently diagnosed.  See 
Layno v. Brown, 6 Vet. App. 465, 470 (1994) ("Lay testimony 
is competent only when it regards the features or symptoms of 
an injury or illness...Should [it] begin to address, for 
example, medical causation, that portion of the testimony 
addressing the issue of medical causation is not 
competent."); see also Ross v. Derwinski, 3 Vet. App. 141 
(1992).

In short, the Board finds that the preponderance of the 
evidence is against the veteran's claim for entitlement to 
service connection for a psychiatric disorder. As there is 
not an approximate balance of positive and negative evidence 
regarding the merits of the veteran's claim that would give 
rise to a reasonable doubt in favor of the veteran, the 
benefit-of-the-doubt rule is not applicable, and the appeal 
is denied.  38 U.S.C.A. § 5107(b); See also Gilbert v. 
Derwinski, 1 Vet. App. 49, 54-56 (1990).




ORDER

Service connection for a psychiatric disorder is denied.



		
	BARBARA B. COPELAND 
	Member, Board of Veterans' Appeals

 

